DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  there is a grammatical error on line 2 of the claim, which states “the hidden cavity a height” rather than “the hidden cavity has a height”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Croissant (US 2006/005905).
Regarding claim 1, Croissant discloses [Figures 1-2, 8D] a tread for a pneumatic tire configured to have an evolving tread pattern as its worn, this tread having, in the new state, a tread surface adapted to come into contact with a roadway when running, the tread comprising a hidden groove 40 configured to form a new groove opening onto the tread surface after a predetermined amount of partial wear, the hidden cavity comprising two opposite lateral walls connected together by a bottom radially towards the inside and by a crown part radially towards the outside. Croissant discloses an embodiment [Figure 8D] wherein the crown part of the hidden groove 40 is provided with a plurality of sipes 101 (fine grooves), the depth of which extends radially towards the outside from the crown part delimiting the cavity, said sipes 101 (fine grooves) extending in a direction orthogonal to the extending direction of the hidden groove 40 (forming a 90° angle with the groove, see Figure 8D), satisfying the claimed limitation of at least 40°. Croissant additionally discloses that a tread can have a lateral groove where the radially outer portion of the lateral groove has a wearable filler, and a groove void is created radially inward of the wearable filler [Croissant, Paragraph 0008]. Accordingly, it would have been obvious to one of ordinary skill in the art to create a specific embodiment of Croissant where the hidden cavity extends in the axial direction and has sipes, as both of these features are taught by Croissant (see paragraphs [0008] and [0064] and figure 8D).
Regarding claim 3, Croissant discloses [Figure 8D] the crown part of the hidden groove 40 is provided with a plurality of sipes 101 (fine grooves), the depth of which extends radially towards the outside from the crown part delimiting the cavity, said sipes 101 (fine grooves) extending in a direction 40 (forming a 90° angle with the groove, see Figure 8D).
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 2017/246820).
Regarding claim 1, Lawson discloses [Figures 5-7] a sipe-molding member 10 configured to form a sipe and groove configuration within an evolving tread for a pneumatic tire. The tread formed by the sipe-molding member comprises a hidden cavity formed by a void-forming portion 18, configured to form a groove offset below a ground-engaging side of a tire tread [Lawson, Paragraph 0039], wherein the crown part (outermost radial part) of the hidden cavity comprises a plurality of fine grooves, formed by stiffeners 20, the depth of which extend radially outward from the hidden cavity, said fine grooves extend outwardly in a direction of the sipe-forming portion 12 thickness (forming a 90° angle with the extending direction of the hidden cavity) [Lawson, Paragraph 0023], satisfying the claimed range of at least equal to 40°. Lawson additionally discloses any sipe or void may be a lateral sipe or groove [Lawson, Paragraph 0028]. Accordingly, it would have been obvious to one of ordinary skill in the art to create a specific embodiment of Lawson where the sipe with a hidden cavity extends in the axial direction and has fine grooves formed by the stiffeners, as both of these features are taught by Lawson (see paragraphs [0028] and [0039] and figures 5-7).
Regarding claim 3, Lawson discloses [Figures 5-7] that the fine grooves, formed by stiffeners 20, extend outwardly in a direction of the sipe-forming portion 12 thickness (forming a 90° angle with the extending direction of the hidden cavity) [Lawson, Paragraph 0023], satisfying the claimed range of at least equal to 40°.
Regarding claim 4, Lawson discloses [Figures 5-7] that the void-forming portion 18 is extended radially outwards to the tread surface by a sipe-forming portion 12, forming a sipe extending from the hidden cavity to the tread surface. 
20 continue radially outwards on part of the walls delimiting the sipe-forming portion 12, forming fine grooves continuing on a part of walls delimiting the sipe.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as applied to claims 1 and 5 above, and further in view of Roberts (US 3,115,919).
Regarding claim 2, Lawson discloses that the stiffeners 20 (forming fine grooves) have a height H20 extending partially along the height H12 of the sipe forming portion 12 (that forms the sipe) [Lawson, Paragraph 0037]; however, Lawson does not specifically recite the fine grooves having a maximum depth at least equal to 1 mm and at most equal to 5 mm. Roberts discloses [Figure 4] a passage 28 (hidden cavity) extended to the tread surface by a slot 26 (sipe), wherein the total depth of the sipe/passage combination D is from 0.32 inches to 0.44 inches (8.128 mm to 11.176 mm) [Roberts, Column 4, Lines 12-14] and the height of the passage H is about 0.14 inches (3.556 mm) [Roberts, Column 4, Lines 27-28]. The height of the sipe may be calculated as D subtracted by H which results in a range from 4.564 mm to 8.204 mm. Figures 5 and 6 of Lawson suggest that the stiffeners 20 (and so the fine grooves) radially extend approximately half the height of the sipe. From the teachings of Roberts, half the height of the sipe could range from approximately 2.3 mm to 4.1 mm, lying within the claimed range of from 1 mm to 5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson with the teachings of Roberts to have a submerged groove/sipe combination with the dimensions disclosed above. As Lawson does not disclose specific dimensions, one of ordinary skill in the art would look to similar, analogous art for dimensions known to be conventional and suitable for tire tread sipes/submerged channels, such as the dimension disclosed above by Roberts to promote venting.
Regarding claim 6, Lawson does not specifically disclose that the height over which said fine grooves extend along the sipe is at most equal to 3 mm. Lawson and Roberts teach [Lawson, Figures 5-7; 
Regarding claim 7, Lawson does not specifically disclose that the height over which said fine grooves extend along the sipe is at most equal to 3mm. Roberts discloses [Figure 4] that the height of the passage H is about 0.14 inches (3.556 mm) [Roberts, Column 4, Lines 27-28]. Lawson discloses [Figures 5-7] the thickness T20 of each stiffener 20 (and so the fine grooves) extends within a thickness T18 of the void forming portion 18, but may extend beyond this thickness [Lawson, Paragraph 0039], and it can be seen from Figures 5 and 6 of Lawson that the stiffeners 20 (and so the fine grooves) extend significantly less than the total height of the void forming portion 18 (hidden cavity or passage). As the total height of the passage (hidden cavity) is 3.556 mm, and the stiffeners (and so the formed fine grooves) extend along the walls significantly less than the total height, it would be reasonably expected by one of ordinary skill in the art that the fine grooves are continued on the wall at a height less than 3 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson with the teachings of Roberts to have a submerged groove/sipe combination with the dimensions disclosed above. As Lawson does not disclose specific dimensions, one of ordinary skill in the art would look to similar, analogous art for dimensions known to be conventional .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as applied to claim 1 above, and further in view of Audigier (US 2012/0227883).
Regarding claims 8-9, Lawson does not specifically disclose that respective lateral ends of the at least one axially extending hidden cavity are radially inclined towards the tread surface. Audigier teaches [Figure 11] axially extending hidden cavities where the respective lateral ends are radially inclined towards the tread surface and the respective lateral ends are configured as grooves that open onto the tread surface [Audigier, Paragraphs 0115-119]. It would have been obvious to one of ordinary skill in the art to use radially inclined lateral ends and lateral ends configured as grooves open to the tread surface as taught by Audigier in the tire of Lawson in order to have good water clearance regardless of the level of tread wear and to improve the performance in terms of service life, reduce rolling resistance, and improve the ability of the tread to withstand attack (see Audigier at Paragraph [0016]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as applied to claim 1 above, and further in view of Wuest (WO 2014/001069; machine translation relied upon).
Regarding claim 10, Lawson is not limiting as to the size of the cavity, but does not specifically disclose a specific embodiment with a cavity with a maximum width of 5 mm and a height of 6 mm. Wuest teaches a hidden cavity with a height of at least 2 mm to 11 mm [Wuest, machine translation at page 3] and the width of the cavity is greater than the width of the sipe [Wuest, machine translation at page 4], and the sipe has a width of 0.4 to 2.5 mm [Wuest, machine translation at page 3], thus teaching overlapping ranges of height and width. It would have been obvious to one of ordinary skill in the art to use a height of 6 mm and a width of 5 mm as taught by Wuest for the cavity of Lawson as values of height and width falling within disclosed ranges of a cavity with the predictable result of forming a functional cavity in a tire. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed 
Regarding claim 11, Lawson is not limiting with regards to the distance the hidden cavity is situated beneath the tread surface, or as to the height of the hidden cavity, but does not specifically disclose that the distance and height are equal. Wuest teaches a hidden cavity below the tread surface a distance of at least 2 mm to 19.5 mm and a hidden cavity height of at least 2 mm to 11 mm [Wuest, machine translation at page 3] as well as teaching a specific embodiment where the distance and height are substantially equal [Wuest, Figure 2]. Accordingly, it would have been obvious to one of ordinary skill in the art to use a distance beneath the tread surface of a hidden cavity and a height of the hidden cavity equal to each other in the tire of Lawson because such a configuration is taught or suggested by Wuest (see Wuest, machine translation at page 3 and Figure 2).

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of claims 1 and 3 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1 and 3 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s amendments and arguments with respect to the prior art rejection of claims 1, 3-5 and 7 over Riches have been fully considered and are persuasive.  The rejection of claims 1, 3-5 and 7 under 35 U.S.C. 102(a)(1) over Riches has been withdrawn. 
Applicant’s amendments and arguments, with respect to the other rejection(s) of the claims under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 103 as are set out above. Although applicant argues that Croissant and Lawson do not teach that the hidden cavity is axially extending, both references do teach such as is set out in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 14, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749